— Motion for reargument, or in the alternative, for leave to appeal to the Court of Appeals, granted to the extent that the memorandum decision of this court dated December 23, 1988 [145 AD2d 916, 918] is amended by adding to the second last sentence of the sixth paragraph after the words "with interest at the statutory rate” the words "from September 18, 1987” and by amending the ordering paragraph of the remittitur order heretofore entered December 23, 1988 by adding after the words "with interest at the statutory rate” the words "from September 18, 1987” and otherwise motion denied. Present — Callahan, J. P., Doerr, Boomer, Green and Lawton, JJ.